SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* Minden Bancorp, Inc. (Name Of Issuer) Common Stock, $0.01 Par Value Per Share (Title of Class of Securities) 60255R 10 6 (CUSIP Number) Jack E. Byrd, Jr. Chairman, President and Chief Executive Officer Minden Bancorp, Inc. ank Drive Minden, Louisiana71055 (318) 371-4156 (Name, Address, Telephone Number of Persons Authorized to Receive Notices and Communications) December 31, 2012 (Date of Event which Requires Filing of this Statement) CUSIP No. 929
